United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1839
Issued: August 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2012 appellant, through his attorney, filed a timely appeal from March 21
and July 5, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits on the grounds that he refused an offer of suitable work; and (2) whether OWCP
properly refused to reopen appellant’s case for reconsideration of his claim under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 30, 2008 appellant, a 50-year-old mail handler, injured his lower back
while trying to pull plastic from a magazine on a conveyor belt. He filed a claim for benefits on
December 8, 2008, which OWCP accepted for lumbar sprain and closed dislocation/subluxation
of the lumbar vertebra. OWCP paid appellant compensation for total disability and placed him
on the periodic rolls.
In a September 25, 2009 report, Dr. Steven Litman, Board-certified in pain management
and appellant’s treating physician, stated that appellant was experiencing pain across his lower
back and down his right leg on a level of 8 on a scale of 1 to 10. He advised that appellant had a
positive discography at L4-5 and L5-S1 with right radicular leg pain at the L5-S1 level.
Appellant’s most significant pain and pathology was at the L4-5 level but he also had significant
narrowing and productive changes at the L5-S1 level. Dr. Litman diagnosed lumbosacral
radiculopathy with severe low back pain and discogenic pain at the L4-5 level.
Dr. Litman related that appellant did not believe that he was capable of performing his
job with the employing establishment, which required him to lift 70 pounds with frequent lifting
and standing all day. He opined that appellant would not be able to return to that job, but could
work light duty that did not require heavy lifting.
In an October 23, 2009 Form CA-17 duty status report, Dr. Litman stated that appellant
was capable of working eight hours per day with the following restrictions: no lifting exceeding
70 pounds, intermittently; no bending/stooping for more than five hours, intermittently; and no
twisting, pulling or pushing, fine manipulation or reaching above the shoulder for more than four
hours per day.
In order to determine appellant’s ability to work, OWCP referred him for a second
opinion examination with Dr. P. Leo Varriale, Board-certified in orthopedic surgery. In a
November 19, 2009 report, Dr. Varriale stated that appellant could work for four hours per day
with the following restrictions: no sitting for more than two hours; no lifting exceeding
10 pounds for no more than one hour; no walking or standing for more than one hour; and no
reaching above his head.
In a July 13, 2011 Form CA-17 duty status report, Dr. Litman stated that appellant was
capable of working full time, for eight hours per day. He outlined the following restrictions: no
lifting exceeding 50 pounds, intermittently; occasional climbing; no pulling or pushing for more
than five to six hours per day, intermittently; kneeling up to three to four hours a day;
bending/stooping, twisting for no more than six hours a day, intermittently; simple grasping for
no more than five to six hours per day, intermittently.
On July 15, 2011 the employing establishment offered appellant a job as a modified mail
handler for eight hours a day. The duties of the job involved reaching for mail and parcels and
repositioning to process for six to eight hours; lifting/guiding mail weighing no more than
50 pounds, while standing for six to eight hours; pushing and pulling mail weighing no more
than 50 pounds for six to eight hours; and restarting the conveyor machine for six to eight hours.

2

In a letter received by the employing establishment on July 20, 2011, appellant declined
the employing establishment’s job offer. He indicated that the offered position did not appear to
be within his restrictions; in addition, he asserted that the job appeared to be substantially similar
to his previous position, which he was not able to perform due to his accepted back injury.
By letter dated August 25, 2011, OWCP advised appellant that a suitable position was
available and that, pursuant to section 8106(c)(2), he had 30 days to either accept the job or
provide a written explanation for refusing the offer. It stated that if, he refused the job or failed
to report to work within 30 days, it would terminate his compensation pursuant to 5 U.S.C.
§ 8106(c)(2).2
By decision dated September 28, 2011, OWCP terminated appellant’s compensation
benefits on the grounds that he refused an offer of suitable work.
In a report dated October 7, 2011, Dr. Margaret Moore, an osteopath, related that
appellant had experienced back pain with radiation to his right leg and right foot since his 2008
work injury. She advised that he had undergone magnetic resonance imaging (MRI) scans,
which indicated that he had disc herniations. Dr. Moore advised that appellant’s symptoms were
worsening; he had leg weakness and his prior disc herniations limited prolonged standing and
sitting. She opined that he still qualified for disability from work and referred him for an MRI
scan.
In a November 28, 2011 report, Dr. Moore reiterated her previous findings and
conclusions and stated that appellant remained disabled from work.
By letter dated October 6, 2011, appellant, through his attorney, requested an oral
hearing, which was held on January 4, 2012. At the hearing he testified that the job offer
indicated that he would be assigned to work the APP semi-automatic machine, with which he
was familiar because he had performed this job prior to his work injury. Appellant advised that
this machine required constant standing, leaning, twisting and reshipping boxes to go; he
asserted that he would be unable to engage in these tasks because he was unable to stand in one
place or lean forward and pull objects, as the position required. He also stated that he would be
unable to work with a 50-pound lifting limitation.
By decision dated March 21, 2012, an OWCP hearing representative affirmed the
September 28, 2011 decision.
On June 15, 2012 appellant’s attorney requested reconsideration.
In reports dated March 30, April 27 and June 1, 2012, Dr. Moore essentially reiterated
her previous findings and conclusions and advised that appellant was still disabled from work
due to his work-related lower back condition.

2

5 U.S.C. § 8106(c)(2).

3

By decision dated July 5, 2012, OWCP denied appellant’s application for review on the
grounds that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT
Once OWCP accepts a claim it has the burden of justifying termination or modification
of compensation benefits.
Under section 8106(c)(2) of FECA3 it may terminate the
compensation of an employee who refuses or neglects to work after suitable work is offered to,
procured by or secured for the employee.4 Section 10.517 of OWCP’s regulations provide that
an employee who refuses or neglects to work after suitable work has been offered or secured has
the burden of showing that such refusal or failure to work was reasonable or justified and shall
be provided with the opportunity to make such a showing before a determination is made with
respect to termination of entitlement to compensation.5
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work; setting for the specific restrictions, if any, on the
employee’s ability to work and has the burden of establishing that a position has been offered
within the employee’s work restrictions, setting forth the specific job requirements of the
position.6 However, all of appellant’s medical conditions, whether work related or not, must be
considered in assessing the suitability of the position.7
To justify termination, OWCP must show that the work offered was suitable and must
inform appellant of the consequences of refusal to accept such employment.8 This burden of
proof is applicable if OWCP terminates compensation under 5 U.S.C. § 8106(c) for refusal to
accept suitable work.
ANALYSIS
On appeal, appellant’s attorney contends that OWCP failed to establish that the
employing establishment’s job offer was suitable because the requirements of the position
exceeded the physical restrictions imposed by the physicians of record.
The Board finds that OWCP failed to meet its burden to establish that appellant refused a
suitable position in its September 28, 2011 decision. The determination of whether an employee

3

Supra note 1.

4

Patrick A. Santucci, 40 ECAB 151 (1988); Donald M. Parker, 39 ECAB 289 (1987).

5

20 C.F.R. § 10.517; see also Catherine G. Hammond, 41 ECAB 375 (1990).

6

Linda Hilton, 52 ECAB 476, 481 (2001).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (December 1993).
8

See John E. Lemker, 45 ECAB 258 (1993).

4

has the physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.9
The Board notes initially that, when appellant was examined by OWCP’s second opinion
physician, Dr. Varriale, he reported in November 2009 that appellant could only work four hours
a day, with a number of restrictions including no lifting over 10 pounds.
More contemporaneously, Dr. Litman stated in his July 13, 2011 report that appellant was
capable of working full time for eight hours per day, with restrictions of no lifting exceeding
50 pounds, intermittently; no pulling or pushing or simple grasping for more than five to six
hours per day, intermittently; kneeling, three to four hours a day; bending/stooping, twisting for
no more than six hours per day, intermittently.10
The employing establishment located a job as a modified mail handler which, it stated,
was within the restrictions outlined by Dr. Litman. The July 15, 2011 job description, however,
stated that the job involved reaching for mail and parcels and repositioning to process for six to
eight hours; lifting/guiding mail weighing no more than 50 pounds, pushing and pulling mail
weighing no more than 50 pounds for six to eight hours; and restarting the conveyor machine for
six to eight hours. Since the job required appellant to engage in pushing and pulling for six to
eight hours, as well as grasping mail for six to eight hours a day and did not explain how
Dr. Litman’s restrictions of no bending/stooping, twisting for more than six hours a day would
be accommodated, the duties of the modified mail handler position exceeded the restrictions
imposed by Dr. Litman in his July 13, 2011 form report. OWCP therefore erred by stating in its
August 25, 2011 notice of termination that the modified mail handler job was suitable based on
its comparison of the medical evidence with the physical requirements of the position. The
medical evidence of record fails to establish that appellant can perform the duties of the modified
carrier position.
As the weight of the medical evidence is insufficient to establish that appellant is capable
of performing the offered position, OWCP did not meet its burden of proof to establish that he
refused suitable work.11 Accordingly, the Board reverses the March 21, 2012 decision.12
CONCLUSION
The Board finds that OWCP did not meet its burden to terminate appellant’s
compensation benefits pursuant to 5 U.S.C. § 8106.

9

Robert Dickinson, 46 ECAB 1002 (1995).

10

The Board notes that this report from Dr. Litman, appellant’s treating physician, in which he revised his
previous restrictions from 2009, was the only medical report issued within 18 months of the employing
establishment’s July 2011 job offer.
11

Barbara R. Bryant, 47 ECAB 715 (1996).

12

As the Board has reversed the March 21, 2012 merit decision, to consider OWCP’s July 5, 2012 decision
denying reconsideration would be premature.

5

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 28, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

